  Case 2:19-cv-00071-LGW-BWC Document 31 Filed 07/23/20 Page 1 of 1

                                                                                              FILED
                                                                                   John E. Triplett, Acting Clerk
                                                                                    United States District Court
                      IN THE UNITED STATES DISTRICT COURT                       By casbell at 3:45 pm, Jul 23, 2020
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 EUNICE WADDELL,

                Plaintiff,                                 CIVIL ACTION NO.: 2:19-cv-71

        v.

 WAL-MART STORES EAST, LP,

                Defendant.


                                           ORDER

       The Court previously issued a stay of discovery in this case for 60 days to allow the

parties to mediate or otherwise attempt to resolve the case through negotiations. Doc. 29. The

parties were ordered to file a status report on or before July 13, 2020 informing the Court

whether the parties had resolved their dispute. Id. The parties represent they have scheduled a

mediation for August 26, 2020. Doc. 30. Thus, the Court ORDERS that the stay imposed in its

May 14, 2020 Order remain in place until August 28, 2020. The parties shall file a joint report

on or before August 28, 2020 describing the status of the mediation.

       SO ORDERED, this 23rd day of July, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
